Title: To George Washington from Jonathan Clarke, 13 November 1778
From: Clarke, Jonathan
To: Washington, George


  
    Sir
    Bedford [Mass.] Novr 13: 1778
  
I have the honor to acquaint your Excellency, that by the particular desire of Major Genl Heath I went from Cambridge to New York to lay before His Excellency Sir Henry Clinton the Continental Accounts against the Convention Army.
A few days since advice was received that orders were given for the march of that Army to Virginia & I have received a very pressing Letter from Major General Phillips immediately to return to Cambridge; the very late season of the year the probability of meeting the Troops upon their March, & the suspence I am in relative to my own department, the publick papers, & my own Baggage, I flatter myself are considerations which will induce your Excellency to grant me a passport to return to Cambridge by land by such a rout as to meet the Army in case they should march.
I have also a few Letters for our Army which I pray the favor, of your Excellency to order to be examined, otherways I am obliged by my parole to carry them to Major Genl Heath for inspection before they can be deliver’d.
Your Excellency will please also to find enclosed a Letter from His Excellency Sir Henry Clinton, which I should have been glad personally to have deliver’d, that I might have avail’d myself of the oppory to have obtain’d of your Excellency a passport for a Vessell to go up the North River with money & necessaries for their march. I have the honor to be Your Excellency’s Most obedient & Humble Serv.
  
    Jona: ClarkeA. Commissary Genl
  
